        Case 1:04-cv-01173-PLF Document 296 Filed 09/09/20 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
ESTATE OF ESTHER KLIEMAN, et al., )
                                    )
                        Plaintiffs, )                        Civil Action No. 04-1173 (PLF)
                                    )
            v.                      )
                                    )
THE PALESTINIAN AUTHORITY, et al., )
                                    )
                        Defendants. )
___________________________________ )

                                   JOINT STATUS REPORT

       COME NOW the Parties, by and through counsel, and hereby respectfully file this Joint

Status Report in the above referenced matter, hereinafter referred hereto as Klieman I. Because

the Parties do not agree on the nature of further proceedings, Plaintiffs and Defendants separately

state their respective positions below.

                               PLAINTIFFS’ POSITION STATEMENT

       1.   On August 18, 2020, Klieman I was remanded back to this Court for further

            proceeding following the decision in the appeal the Estate of Esther Klieman, et al. v.

            Palestinian Authority, et al., No. 15-7034 (D.C. Cir.). (“Klieman Appeal”).

       2. The United States Court of Appeals for the District of Columbia Circuit ordered that

            in light of the of the Promoting Security and Justice for Victims of Terrorism Act of

            2019, H.R. 1865, 116th Cong., § 903 (December 20, 2019) (“PSJVTA”), this Court

            conduct further proceedings to examine the application of the new statute to this case

            (“Remand Order”).

       3. On August 19, 2020, this Court entered a Minute Order requesting that the parties file
 Case 1:04-cv-01173-PLF Document 296 Filed 09/09/20 Page 2 of 10




     a Joint Status Report addressing how the parties wished to proceed in light of the

     Remand Order. Of note, the Court’s Minute Order was entered in the Estate of

     Esther Klieman, et al. v. Palestinian Authority, et al., No. 18-3013-PLF (“Klieman

     II”). Klieman II, is a related case to this matter and has been stayed pursuant to this

     Court’s April 20, 2019 Order (D.E. 20) pending the outcome of the Klieman Appeal.

4. The parties agree that Klieman II should continue to be stayed until this Court rules

     and takes further action on the Remand Order that has brought this case back before

     this Court.

5. With respect to Klieman I, the parties differ on how they each propose the Court

     should proceed in accordance with the Remand Order. The PA and PLO (Defendants)

     have indicated that they continue to challenge the personal jurisdiction of the Court.

6.    In light of the PA and PLO’s (Defendants) continued challenge to the personal

     jurisdiction of the Court, Plaintiffs contend and propose that the parties should

     immediately proceed with jurisdictional discovery, without further amendment of the

     Complaint as requested by the Defendants.



7. In the Klieman Appeal, the Plaintiffs argued that the Court had erred in ruling that it

     no longer had personal jurisdiction over the Defendants. During the pendency of the

     Klieman Appeal, Congress passed the PSJVTA, which further addressed the Court’s

     personal jurisdictional over these Defendants.

8. The PSJVTA amends the statutory text in 18 U.S.C. § 2334(e). In pertinent part, the

     PSJVTA mandates that the PA and PLO will have consented to personal jurisdiction

     in the United States courts in a civil action that is pending before the courts pursuant



                                           2
          Case 1:04-cv-01173-PLF Document 296 Filed 09/09/20 Page 3 of 10




              to 18 U.S.C. § 2333, such as this one, if,

                  regardless of the date of the occurrence of the act of international terrorism
                  upon which such civil action was filed the defendant—
                  “(A) after the date that is 120 days1 after the date of the enactment of the
                  Promoting Security and Justice for Victims of Terrorism Act of 2019,
                  makes any payment, directly or indirectly—
                  “(i) to any payee designated by any individual who, after being fairly tried
                  or pleading guilty, has been imprisoned for committing any act of terrorism
                  that injured or killed a national of the United States, if such payment is made
                  by reason of such imprisonment; or
                  “(ii) to any family member of any individual, following such individual’s
                  death while committing an act of terrorism that injured or killed a national
                  of the United States, if such payment is made by reason of the death of such
                  individual; or
                  “(B) after 15 days2 after the date of enactment of the Promoting Security
                  and Justice for Victims of Terrorism Act of 2019—
                  “(i) continues to maintain any office, headquarters, premises, or other
                  facilities or establishments in the United States;
                  “(ii) establishes or procures any office, headquarters, premises, or other
                  facilities or establishments in the United States; or
                  “(iii) conducts any activity while physically present in the United States on
                  behalf of the Palestine Liberation Organization or the Palestinian
                  Authority.”

Promoting Security and Justice for Victims of Terrorism Act of 2019 (PSJVTA), Pub. L.

No. 116-94, div. J, tit. IX, § 903(c)(A)(B), 133 Stat. 3082-3085.3

         9. Defendants have indicated they intend to continue their challenge to the personal

              jurisdiction of the Court; therefore it must determine whether the predicate

              requirements under the PSJVTA have been satisfied—such discovery would be



1
  April 20, 2020
2
  January 3, 2020
3
  Excepted from activities under paragraph B, are activities undertaken exclusively for the purposes of conducting
official business of the United Nations, activities of officials of the United States that the Secretary of State deems to
be in the national interest of the United States provided that the Secretary reports to the appropriate congressional
committee on an annual basis that such activity is taken, and activity related to legal representation. Promoting
Security and Justice for Victims of Terrorism Act of 2019 (PSJVTA), Pub. L. No. 116-94, div. J, tit. IX, §
903(c)(C), 133 Stat. 3082-3085.


                                                            3
 Case 1:04-cv-01173-PLF Document 296 Filed 09/09/20 Page 4 of 10




   constrained to the easily identifiable issues found in these predicate requirements

   which are listed above.

10. If a defendant raises the defense of lack of personal jurisdiction, the plaintiff will

   normally be afforded the opportunity to engage in discovery relating to jurisdictional

   facts. See GTE New Media Servs., Inc. v. BellSouth Corp., 199 F.3d 1343, 1351 (D.C.

   Cir. 2000) (“[I]f a party demonstrates that it can supplement its jurisdictional

   allegations through discovery, then jurisdictional discovery is justified.”). Here,

   Plaintiffs would take discovery on the narrow issues encapsulated in the predicates

   established by the PSJVTA, as described above. In other words, Plaintiffs propose

   narrow discovery tailored to the foregoing, rather than “the non-specific and

   apparently wide-ranging jurisdictional discovery” as Defendants describe below.

   Satisfaction of the PSJVTA’s requirements would complete a legally sufficient

   jurisdictional theory; an inquiry into these requirements is therefore a valid exercise.

   In Defendants’ Statement below, Defendants aver to the Court that Plaintiffs have

   declined “to specify what jurisdictional discovery they would propound”. As there

   have been no discussions with the Defendants as to the scope of jurisdictional

   discovery, Plaintiffs take issue with the Defendants’ representation to the Court.

   Plaintiffs are prepared to discuss the scope of jurisdictional discovery with

   Defendants, once the Court has determined how it wishes to proceed.

11. A “plaintiff is not required to plead the basis for personal jurisdiction over any

   defendant in the complaint.” W. Coast Prods., Inc. v. Does 1-5829, 275 F.R.D. 9, 14

   (D.D.C. 2011); see also 2 MOORE'S FEDERAL PRACTICE ¶ 8.03[1] (3d ed. 2007)

   (the plaintiff is not required to plead the basis for personal jurisdiction over any



                                           4
 Case 1:04-cv-01173-PLF Document 296 Filed 09/09/20 Page 5 of 10




   defendant in the complaint); 4 Charles Alan Wright et al., FEDERAL PRACTICE

   AND PROCEDURE § 1067.6 (3d ed. 2007) (collecting cases and noting that “under

   Federal Rule 8(a) plaintiffs are not required to plead the basis for personal jurisdiction

   over defendants”).

12. When assessing whether there is personal jurisdiction over a defendant, “the Court is

   not limited to the four corners of the operative complaint, but rather may receive and

   weigh affidavits and other relevant matter to assist in determining jurisdictional

   facts.” Nat’l Women's Political Caucus, Inc. v. Metro. Louisville Women’s Political

   Caucus, Inc., 359 F. Supp. 3d 13, 18 (D.D.C. 2019); Xie v. Sklover & Co., LLC, 260

   F.Supp.3d 30, 37 (D.D.C. 2017). Plaintiffs may supplement their complaint in

   response to a motion to dismiss and fully satisfy the required showing for the proper

   assertion of personal jurisdiction. See Reuber v. United States, 750 F.2d 1039, 1052

   (D.C. Cir. 1984). “In determining whether such a basis exists, factual discrepancies

   appearing in the record must be resolved in favor of the plaintiff.” Crane v. N.Y.

   Zoological Soc'y, 894 F.2d 454, 456 (D.C. Cir. 1990) (citing Reuber v. United States,

   750 F.2d at 1052).

13. Therefore, in accordance with the Remand Order, the parties must now engage in a

   jurisdictional inquiry to decide whether the Court may assert personal jurisdiction

   over the Defendants under the PSJVTA.

14. To make such a determination, jurisdictional discovery will be required. Such

   jurisdictional discovery will necessarily require not only information provided

   directly from the Defendants under oath, but also possibly third party discovery,

   including some issued to entities abroad pursuant to the Hague Convention of 18



                                         5
         Case 1:04-cv-01173-PLF Document 296 Filed 09/09/20 Page 6 of 10




           March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters (the

           “Hague Convention”).

       15. Plaintiffs anticipate a period of time at least until June 30, 2021 will be required for

           the conducting of the jurisdictional discovery, which accounts for delays due to the

           COVID-19 health crisis and the need to obtain information from third party and out

           of country sources. Plaintiffs propose that should the Court approve Plaintiffs’ plan,

           the parties would update the Court on March 1, 2021 on the progress of this

           discovery.

                                DEFENDANTS’ POSITION STATEMENT

       Following remand by the Supreme Court, our Court of Appeals first expressly reinstated

its earlier affirmance of this Court’s holdings rejecting general jurisdiction and specific jurisdiction

over Defendants, and this Court’s denial of Plaintiffs’ requests for additional jurisdictional

discovery, as follows:

           ORDERED and ADJUDGED that the portion of this court’s judgment
           affirming the District Court’s judgment relating to general jurisdiction, specific
           jurisdiction, and discovery, as discussed at Estate of Esther Klieman v.
           Palestinian Authority, 923 F.3d 1115, 1115-27 (D.C. Cir. 2019), be reinstated.

Estate of Esther Klieman, et al. v. Palestinian Authority, et al., No. 15-7034 (D.C. Cir.). (Doc.

#1857056). The Court of Appeals then remanded to this Court for determination of a single new

issue potentially affecting personal jurisdiction, as follows:


           FURTHER ORDERED AND ADJUDGED that the case be remanded for
           further proceedings in light of the Promoting Security and Justice for Victims
           of Terrorism Act of 2019, H.R. 1865, 116th Cong., § 903 (December 20, 2019)
           [the “PSJVTA”].

Id.

       That aspect of the Remand Order does not authorize the non-specific and apparently wide-

                                                   6
        Case 1:04-cv-01173-PLF Document 296 Filed 09/09/20 Page 7 of 10




ranging jurisdictional discovery Plaintiffs propose. Notably, Plaintiffs (¶¶ 9-10) decline to specify

what jurisdictional discovery they would propound, even though the law of this case, as expressly

reinstated and reaffirmed by the Court of Appeals, remains that “[j]urisdictional discovery is not

appropriate … ‘in the absence of some specific indication regarding what facts additional

discovery could produce.’ The plaintiffs therefore must ‘demonstrate with plausible factual

support amounting to more than speculation or conclusory statements that discovery will uncover

sufficient evidence’ to establish personal jurisdiction.” Estate of Klieman v. Palestinian Auth., 82

F. Supp. 3d 237, 249 (D.D.C. 2015).

       In affirming that aspect of this Court’s decision, the Court of Appeals held that the

determination whether jurisdictional discovery is warranted depends on “plaintiffs’ allegations”

concerning “plaintiff’s personal jurisdiction theory.” Estate of Klieman, 923 F.3d at 1127; Livnat

v. Palestinian Auth., 851 F.3d 45, 57-58 (D.C. Cir. 2017) (jurisdictional discovery properly denied

when it would not support a legally sufficient “jurisdictional theory” as articulated in plaintiffs’

complaint).

       Plaintiffs are not entitled to jurisdictional discovery at this time because their Complaint

does not allege any PSJVTA-based personal jurisdiction theory, nor have they provided “plausible

factual support amounting to more than speculation or conclusory statements that discovery will

uncover sufficient evidence to establish personal jurisdiction” under the PSJVTA. See Estate of

Klieman, 82 F. Supp. 3d at 249 (internal quotations and citations omitted). Plaintiffs’ refusal to

identify their proposed discovery requests inevitably will lead to discovery disputes, whose

resolution will require Plaintiffs to state their PSJVTA-based jurisdictional theory. Plaintiffs

cannot avoid doing at this time what they would have to do at that time.

       “The plaintiffs bear the burden of establishing a prima facie showing that the Court has



                                                 7
          Case 1:04-cv-01173-PLF Document 296 Filed 09/09/20 Page 8 of 10




personal jurisdiction over the PA and the PLO.” Estate of Klieman, 82 F. Supp. 3d at 243. The

Complaint in this action alleges personal jurisdiction over the PA and PLO (Dkt. #1, ¶ 2) on

bases that this Court and the Court of Appeals have rejected. Plaintiffs now must attempt to

establish a new and alternative prima facie showing of jurisdiction under the PSJVTA.

Plaintiffs’ burden to do so is not excused by W. Coast Prods., Inc. v. Does 1-5829, 275 F.R.D.

9, 14 (D.D.C. 2011), which addressed jurisdictional objections made by third parties who had

not yet been named as defendants in a complaint. By contrast, when as here “a defendant raises

the defense of a lack of personal jurisdiction”, a complaint cannot dispense with jurisdictional

allegations aimed at making a prima facie showing of personal jurisdiction over named

defendants. Id.; see also supra at ¶ 9 (Plaintiffs acknowledge that “Defendants … intend to

continue their challenge to the personal jurisdiction of the Court”).

         As a result, Defendants submit that Plaintiffs must amend their Complaint to allege their

PSJVTA-based theory of personal jurisdiction.4 Once Plaintiffs have done so, Defendants can

evaluate their appropriate next step, including a motion to dismiss the amended complaint for lack

of personal jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2). Defendants proposed this approach

to Plaintiffs during the Parties’ conference in advance of this submission, and Plaintiffs rejected

Defendants’ proposal.

         Accordingly, Defendants respectfully submit, subject to approval of the Court, that

Plaintiffs should be directed to file an amended complaint stating their jurisdictional allegations

under the PSJVTA, not later than October 1, 2020; and, that Defendants should be directed to file

their response to Plaintiffs’ amended complaint, including any Rule 12(b)(2) motion to dismiss,



4
 For the avoidance of doubt, Defendants do not agree with Plaintiffs’ analysis of the PSJVTA as set forth in
paragraph 8 and footnote 3 of their position statement above. Defendants will brief their position fully at the
appropriate time.

                                                          8
         Case 1:04-cv-01173-PLF Document 296 Filed 09/09/20 Page 9 of 10




thirty days thereafter.



                                     Respectfully Submitted,

September 9, 2020                    HEIDEMAN NUDELMAN & KALIK P.C.
                                     1146 19th Street, 5th Floor
                                     Washington, DC 20036
                                     Telephone: 202-463-1818
                                     Telefax: 202-463-2999
                                     Email: rdheideman@hlnklaw.com

                                     By:_____/s/ Tracy Reichman Kalik     _
                                           Richard D. Heideman (No. 377462)
                                           Noel J. Nudelman (No. 449969)
                                           Tracy Reichman Kalik (No. 462055)

                                     PERLES LAW FIRM, P.C.
                                     Steven R. Perles
                                     Edward B. MacAllister
                                     1050 Connecticut Ave., N.W.
                                     Suite 500
                                     Washington, D.C. 20036
                                     (202) 955-9055


                                     Counsel for Plaintiffs




                                        9
Case 1:04-cv-01173-PLF Document 296 Filed 09/09/20 Page 10 of 10




                             SQUIRE PATTON BOGGS (US) LLP

                             /s/ Gasson A. Baloul__
                             Gassan A. Baloul
                             gassan.baloul@squirepb.com
                             Mitchell R. Berger
                             mitchell.berger@squirepb.com
                             2550 M Street, N.W.
                             Washington, D.C. 20037
                             Telephone: (202) 457-6000
                             Facsimile: (202) 457-6315

                             Attorneys for Defendants




                               10
